Citation Nr: 0030542	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  00-03 038	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating greater than 10 percent for left 
shoulder bursitis.  

3.  Entitlement to a rating greater than 10 percent for low 
back strain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had verified active service from June 1972 to 
February 1983 in the United States Marine Corps, and from 
June 1998 to January 1999, in the Army National Guard. This 
appeal arises from a July 1999 rating decision, which denied 
service connection for PTSD, and granted service connection 
and assigned separate 10 percent ratings for left shoulder 
bursitis and low back strain.  In May 2000, the veteran 
submitted a motion to advance this appeal on the docket of 
the Board of Veterans' Appeals (Board).  In June 2000, the 
veteran's motion to advance this appeal on the docket of the 
Board was granted.  The veteran was accorded a video 
conference hearing before the undersigned veterans law judge 
in October 2000, and a transcript of that hearing is included 
in the claims folder.  


REMAND

With regard to the claim of service connection for PTSD, the 
veteran submitted his claim in March 1999, along with a 
written statement setting forth events during his service 
which he contends constitute stressors resulting in the onset 
of PTSD.  The veteran's letter indicated that he had been 
receiving medical treatment at the Veteran's Center in 
Burlington, Vermont, for the preceding nine years, and he 
added, in effect, that a counselor at the Veteran's Center 
could confirm that he has PTSD.  The veteran's statement of 
stressors indicated that, on his first night in Vietnam, the 
air base at which he was located was attacked by the enemy 
with rockets and small arms fire.  He reported that he made 
his way to a perimeter bunker, which sustained several direct 
hits from enemy rockets and small arms fire.  A fellow Marine 
told the veteran that he could not return the enemy's fire.  
The veteran indicated that, although an officer subsequently 
submitted recommendations that the veteran's unit receive 
numerous awards and decorations, including combat 
decorations, the awards and decorations were never made.  

In an April 1999 written statement regarding additional 
stressful events during his service, the veteran indicated 
that, while serving as a military air traffic controller in 
1979 and 1980, he witnessed separate accidents involving a 
civilian and a military aircraft.  

Medical evidence associated with the claim of service 
connection for PTSD includes a report of a VA examination of 
the veteran in May 1999.  The examiner reported having 
reviewed the claims folder in connection with the 
examination.  The veteran gave a history of having enlisted 
in the National Guard in the 1990s and being deployed to 
Bosnia from June 1998 to December 1998.  He indicated that, 
since returning from Bosnia he has had difficulty sleeping, 
with frequent nightmares and night sweats.  His nightmares 
are generally connected with his service in Vietnam.  He 
complained of being hypervigilant and subject to 
hyperarousal, feeling irritable and prone to readily becoming 
angry.  Following clinical evaluation, the examiner concluded 
that, while the veteran met the criteria for PTSD under 
diagnostic standards, his primary problem appeared to be a 
personality disorder.  In a handwritten addendum, the 
examiner noted that there was no corroborative data in 
support of a diagnosis of PTSD, and the veteran did not 
present as a veteran with PTSD.  

In a video conference hearing before the undersigned veterans 
law judge in October 2000, the veteran testified that he was 
assigned to the Marine security guard detachment at Bien Hoa 
Air Base, Vietnam, during January and February 1973.  The 
veteran stated that during his tour of duty, the base came 
under numerous assaults from enemy rockets and small arms 
fire.  He said that he saw a man decapitated by a mortar 
round.  He began receiving medical treatment for PTSD in the 
1980s, at the Veterans' Center in Burlington, Vermont, but no 
one at the Veterans' Center diagnosed PTSD.  When his unit 
was deployed to Bosnia, he performed duty as an air traffic 
controller at Tuzla Air Base.  The veteran testified that his 
experiences in Bosnia were identical to his Vietnam 
experiences, and that he began to develop PTSD symptoms 
during his deployment to Bosnia.  The veteran's wife 
testified that she and the veteran were married ten days 
before he was deployed to Bosnia, but they had known each 
other for approximately one year prior to their marriage.  
She indicated that, prior to his deployment to Bosnia, she 
saw no indications that the veteran was having any 
psychiatric symptoms.  He was occasionally irritable and 
avoided movies and programs about the Vietnam War, but he was 
not taking medication for a psychiatric disorder and his 
condition did not appear to be unmanageable.  The veteran's 
wife indicated that, following his return from Bosnia, she 
noticed that he had difficulty sleeping, and he was more 
angry, irritable, and required medications to control his 
symptoms.  

A letter from a VA psychiatrist, dated in December 1999, 
indicates that the psychiatrist initially evaluated the 
veteran in July 1999, and had been following him for 
psychiatric medications since that time.  The psychiatrist 
noted that the veteran had given a history of PTSD symptoms, 
including nightmares and intrusive thoughts, dating from his 
service in Vietnam, but that it was not until his return from 
Bosnia that his history was consistent with PTSD, and his 
condition met the criteria for a diagnosis of PTSD.  The 
psychiatrist expressed disagreement with the conclusions of 
the examiner on the May 1999 VA examination of the veteran, 
noting that PTSD and personality disorders were not mutually 
exclusive diagnoses and that frequently the two disorders are 
both actively present.  The psychiatrist opined that a person 
with personality changes related to early development could 
develop PTSD if traumatized in later life.  The 
psychiatrist's diagnoses included Axis I: PTSD, delayed 
onset, full syndrome present since the veteran's return from 
Bosnia.  

In a letter, dated in March 2000, Colonel J. W. C., a social 
worker officer and staff psychologist, indicated that he had 
known the veteran since 1993, prior to his deployment to 
Bosnia.  Col. C. stated that he agreed with the summary and 
diagnoses of the VA psychiatrist's letter of December 1999.  
Col. C. opined that the veteran is a delayed war casualty, 
who underwent personality changes and experienced chemical 
changes in his brain due to his traumatic experiences in 
Vietnam.  

In a letter dated in April 2000, an official with the Social 
Security Administration (SSA) informed the veteran that, in 
connection with his receipt of SSA benefits, his primary 
diagnosis shown in SSA records was anxiety-related 
disorders/neurotic disorders.  His secondary diagnosis was 
affective disorders.  The records relied upon by the SSA in 
making its disability determination as to the veteran have 
not been associated with the claims folder.  

A VA hospital discharge summary, dated in June 2000, and 
reporting the course of the veteran's VA hospitalization at 
that time, includes an Axis I diagnosis of PTSD.   

The Board notes that the evidence of record does not 
establish that the veteran engaged in combat with the enemy, 
and the veteran himself has acknowledged that he did not 
receive any combat awards or decorations.  The Board further 
observes, without deciding, that, in cases in which it is 
determined that the veteran did not engage in combat, the 
veteran's assertions of stressors in service are not 
sufficient to establish that they occurred.  His claimed 
stressors must be established by official service records or 
credible supporting evidence.  38 C.F.R. § 3.304(f); Fossie 
v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

In this case, the veteran's claimed stressors from Vietnam 
and Bosnia are generalized and vague, and his claimed 
stressors have not been corroborated by official records or 
other credible supporting evidence.  

Moreover, when the veteran initially submitted his claim of 
service connection for PTSD in March 1999, he referred only 
to his experiences in Vietnam as stressful events which 
resulted in PTSD symptoms.  He did not mention his deployment 
to Bosnia and events which occurred there.  By contrast, in 
the veteran's video conference hearing, his wife testified, 
in effect, that he did not appear to manifest significant 
psychiatric symptoms until he returned from Bosnia.  

The Board further notes that there is conflicting medical 
evidence as to whether the veteran has PTSD.  The VA examiner 
who evaluated the veteran on examination in May 1999 declined 
to definitively opine that he has PTSD.  A VA psychiatrist 
and Col. Coffin appear to disagree with the findings of the 
May 1999 VA examination.  Additionally, the SSA appears to 
have awarded the veteran disability benefits based upon the 
current existence of an acquired psychiatric disorder other 
than PTSD.  Therefore, the Board concludes that the claim of 
service connection for PTSD requires additional development.  

With regard to the claim for a rating greater than 10 percent 
for left shoulder bursitis, VA medical records of treatment 
of the veteran, dating from February 1999 to March 2000, 
include a February 1999 medical note.  The medical note 
reported the veteran's complaints, including left shoulder 
pain.  The examiner noted that there was a mild decrease in 
range of motion of the veteran's left shoulder.  A March 1999 
medical note included an assessment of the veteran's service-
connected left shoulder disability.  Range of motion for the 
left shoulder was reported as flexion with pain at 110 
degrees, increasing pain to 135 degrees, abduction with pain 
at the end range of 120 degrees, internal rotation to 70 
degrees, and external rotation to 60 degrees.  

Two months later, on VA orthopedic examination of the veteran 
in May 1999, the examiner indicated that the claims folder 
had been reviewed in connection with the examination.  The 
veteran reported that he is right-handed.  He complained of 
constant left shoulder pain.  There was no giving way of the 
left shoulder and no left shoulder dislocation.  Shoulder 
locking occurs at 90 degrees if the veteran abducts his left 
shoulder, and shoulder locking occurs at 90 degrees if he 
reaches across his body and crosses the midline with his left 
arm.  He complained of fatigability and lack of endurance, 
and frequent flareups of pain.  The pain-free range of motion 
in the veteran's left shoulder was reported as forward 
flexion from zero to 45 degrees, abduction from zero to 45 
degrees, internal rotation from zero to 45 degrees, and 
external rotation from zero to 10 degrees.  The examiner 
specifically noted that, while the veteran demonstrated 
extremely poor range of motion in his left shoulder during 
the examination, he showed what was described as remarkable 
flexibility and range of motion of his extremities, including 
to a great extent, his upper extremity, with no grimacing or 
evidence of pain while dressing.  A May 1999 VA x-ray study 
of the veteran's left shoulder resulted in an examiner's 
impression of a left shoulder within normal limits.  

In a brief in support of the veteran's appeal, submitted by 
his representative in October 2000, the representative 
asserted that the veteran was not malingering during the VA 
examination of May 1999.  Notwithstanding the 
representative's contentions on behalf of the veteran, the 
Board notes the inconsistency of the reported clinical 
findings as to the limitation of motion of the veteran's left 
shoulder.  Given the characterization of the limitation of 
the veteran's left shoulder motion in February 1999 as 
"mild", the clinical findings reported as to left shoulder 
limitation of motion in March 1999, the substantially 
different clinical findings reported as to left shoulder 
limitation of motion only two months later in May 1999, the 
observation of the examiner in May 1999 that the veteran 
appeared to have significantly greater flexibility and range 
of motion as he dressed after the examination, and the 
findings on VA x-ray study of the left shoulder in May 1999, 
the Board concludes that the questions as to the severity of 
the veteran's left shoulder disability expressed by the VA 
examiner and the RO may not have been entirely inappropriate.  
The Board further concludes that the inconsistency in the 
medical evidence as to the severity of the veteran's left 
shoulder disorder requires that additional development be 
undertaken as to this claim.  

With regard to the claim for a rating in excess of 10 percent 
for low back strain, on VA orthopedic examination in May 
1999, the veteran complained of constant pain, weakness, 
stiffness, fatigability, and lack of endurance.  His pain-
free range of motion for the low back segment of his spine 
was zero to 10 degrees of forward flexion, zero to five 
degrees of backward extension, and rotation to the left and 
right of zero to 10 degrees.  However, the examiner reported 
that the veteran was able to sit upright and move to 90 
degrees.  He was also able to pull his left knee almost to 
his chest while dressing without any grimacing or pain.  VA 
x-ray study of the veteran's lumbar spine in May 1999 was 
within normal limits.  

In a brief in support of the veteran's appeal, submitted by 
his representative in October 2000, it was asserted that the 
veteran should have been scheduled for another VA examination 
in the event there was uncertainty as to the severity of his 
low back disability.  The Board concludes that the clinical 
findings as to the limitation of motion of the veteran's low 
back are somewhat inconsistent with the other reported 
observations of the examiner, and the clinical findings on 
contemporaneous x-ray study of the veteran's low back, and 
that further development of this claim is necessary.  

Accordingly, the claims at issue are REMANDED to the RO for 
the following:

1.  The RO should contact the Social 
Security Administration and obtain all 
records upon which a decision to award 
Social Security Administration disability 
benefits to the veteran was based.  

2.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who provided him with medical treatment 
for an acquired psychiatric disorder, to 
include PTSD, for his service-connected 
left shoulder bursitis, and for his 
service-connected low back strain since 
his most recent VA examinations in May 
1999.  The veteran should be requested to 
furnish any releases needed to obtain 
records of such treatment.  All records 
of treatment identified which have not 
been previously obtained should be 
associated with the claims folder.  

3.  Following completion of the foregoing 
development, the veteran should be 
accorded a VA psychiatric examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder.  
All clinical findings should be reported 
in detail.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  If an 
acquired psychiatric disorder, to include 
PTSD, is identified, the examiner must 
furnish a medical opinion in response to 
the following questions:  (a) Is it at 
least as likely as not that the veteran's 
current acquired psychiatric disorder 
began in service or is otherwise related 
to service?  (b)  If the answer to part 
"a" is in the affirmative, the examiner 
should explain the stressful events 
during the veteran's service which are 
believed to have resulted in the onset of 
an acquired psychiatric disorder, to 
include PTSD.  

4.  The veteran should also be accorded a 
VA orthopedic examination to determine 
the severity of his service-connected 
left shoulder bursitis and his service-
connected low back strain.  All clinical 
findings should be reported in detail.  
The examiner must review the claims 
folder and a copy of this remand and 
state in the examination report that the 
review has been accomplished.  Ranges of 
motion of the left shoulder and the low 
back should be reported in degrees.  The 
examiner should be asked to determine 
whether the left shoulder and the low 
back exhibit weakened movement, excess 
fatigability, or incoordination.  With 
regard to the left shoulder, the presence 
or absence of guarding of movement at the 
shoulder level, as well as guarding of 
all arm movements, should be noted.  With 
respect to both the left shoulder and the 
low back, the examiner should be asked to 
express an opinion as to whether pain 
could significantly limit functional 
ability during flareups or when the left 
shoulder and the low back are used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be described in terms of the degree of 
additional range of motion loss due to 
pain on use or during flareups.  Given 
the seeming inconsistency among previous 
examination findings, the examiner should 
feel free to express any opinion or 
additional comments regarding the 
subjective complaints and objective 
findings noted on examination.  

5.  The RO should then review the claim 
of service connection for PTSD, the claim 
for a rating in excess of 10 percent for 
left shoulder bursitis, and the claim for 
a rating in excess of 10 percent for a 
low back strain.  In affording such 
consideration, the RO should ensure that 
all development directed by the remand is 
carried out and that all appropriate 
assistance is provided to the veteran 
pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If any claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


- 11 -


